Citation Nr: 1822446	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-23 018A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1966 to January 1968.  The Veteran died in August 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Board remanded this matter to ensure due process.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2017, the Board remanded this matter for additional development of the record.

[The June 2017 Board decision also denied service connection for peripheral neuropathy of the lower extremities, ratings in excess of 20 percent (each) for right and left lower extremity peripheral vascular disease and denied a compensable rating for left eye diabetic retinopathy, all for purposes of accrued benefits, resolving these matters.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for hypertension for accrued benefits purposes, it is asserted that such disease is secondary to the Veteran's service-connected diabetes mellitus or coronary artery disease.  The record shows that hypertension was diagnosed in 1992.  Several VA examinations have included opinions to the effect that hypertension was not caused by diabetes.  The Board's June 2017 remand sought a medical opinion to determine the etiology of hypertension, to include whether it was caused or aggravated by the Veteran's service-connected diabetes mellitus or coronary artery disease.  In July 2017, a VA opinion provider opined that hypertension was not secondary to or aggravated by coronary artery disease, and was not secondary to diabetes.  She noted that the Veteran's hypertension dated back to 1992, and that he was initially found to have heart problems in 1997, and diabetes was not diagnosed until 2000.  That opinion does not include adequate rationale for the conclusions that the Veteran's coronary artery disease and diabetes mellitus had not aggravated his hypertension.  Further development for a fully adequate medical opinion in the matter is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to the opinion provider who furnished the July 2017 opinion (or, if that provider is unavailable or unable to provide the further opinion sought, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of his hypertension.  The opinion provider should opine whether it is at least as likely as not (a 50% or greater probability) that hypertension was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected diabetes mellitus or coronary artery disease.  

The rationale must explain, with citation to factual data/medical literature as deemed appropriate, why the Veteran's diabetes and coronary disease are/are not shown to have impacted on his pre-existing hypertension, so as to result in a worsening of the disease beyond any natural progression.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

